DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 01/19/2021, 03/30/2021, 04/15/2021, 05/25/2021, 06/25/2021, 09/15/2021, 10/06/2021, and 10/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,934,034 (hereinafter “reference claims”) in view of Lancaster (US 2015/0197360 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because identical or equivalent language was used to convey a broader scope, as evidenced by the comparative analysis below. Note below that all limitations presently examined are identical to corresponding limitations in the reference claims (note the regular, not-underlined text portions). Where differences exist (note the underlined text .

Examined Claims
Reference (US 10,934,034) Claims
A method of controlling a load wrapping apparatus of a type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising: 

subjecting a load to a disturbance;

sensing a response of the load to the disturbance using one or more sensors, wherein sensing the response includes sensing movement of the load over time in response to the disturbance using the one or more sensors;







determining a load stability parameter based upon the sensed response, wherein determining the load stability parameter includes determining a value for the load stability parameter based upon the sensed movement of the load over time in response to the disturbance; and 


controlling the load wrapping apparatus when wrapping the load using the determined load stability parameter.
A method of controlling a load wrapping apparatus of a type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising: 

subjecting a load to a disturbance;

sensing a response of the load to the disturbance using one or more sensors





wherein subjecting the load to the disturbance and sensing the response of the load to the disturbance are performed prior to wrapping the load;


determining a load stability parameter based upon the sensed response; and 







controlling the load wrapping apparatus when wrapping the load using the determined load stability parameter.



	The same arguments presented above similarly apply to independent claim 14 of the examined application, in reference to claim 19 of the reference patent.
Below, the claims from the examined application are provided next to their requisite identical claim from the reference claims (US 10,934,034).
Examined Claims
Reference (US 10,934,034) Claims
Claim 2
Claim 2
Claim 3
Claims 3-6
Claim 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 10
Claim 7
Claim 11
Claim 8
Claim 12
Claim 9
Claim 13
Claim 10
Claim 15
Claim 11
Claim 16
Claim 12
Claim 17
Claim 13
Claim 18
Claim 15
Claim 20
Claim 16
Claims 21-24
Claim 17
Claim 25
Claim 18
Claim 26
Claim 19
Claim 28
Claim 20
Claim 29
Claim 21
Claim 30
Claim 22
Claim 31
Claim 23
Claim 33

Claim 34
Claim 25
Claim 35


Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-15, 17-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lancaster (US 2015/0197360 A1).

Regarding claim 1, Lancaster discloses a method of controlling a load wrapping apparatus (#100) of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support (See paragraph [0018] that describes the controlling of a load wrapping apparatus with packaging material through relative rotation between the material dispenser and the load support. "...a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support is controlled by determining a containment force parameter associated with a desired containment force to be applied to the load during at least a portion of a wrap cycle..."), the method comprising:
subjecting a load to a disturbance (See at least paragraphs [0091] & [0203] that describe inducing/subjecting the load to a tension {disturbance});
sensing a response of the load to the disturbance using one or more sensors (See at least paragraph [0091] that describes sensing a force or tension {response} of the load based on the tension induced {disturbance} measured by a sensor), wherein sensing the response includes sensing movement of the load over time in response to the disturbance using the one or more sensors (See ¶ [0065], [0066], and [0068] describing the sensing of a disturbance to the load over a time using a sensor);
determining a load stability parameter based upon the sensed response (See at least paragraphs [0159] & [0160] that describe the system detecting {determining} a containment force parameter {load stability} based on the wrap force that is based on the sensed tension), wherein determining the load stability parameter includes determining a value for the load stability parameter based upon the sensed movement of the load over time in response to the disturbance (See ¶ [0065], [0066], and [0068] describing the sensing of a disturbance to the load over a time using a sensor. Therefore, the determination of the load stability parameter {described above} would utilize the sensed values over time, in response to the disturbance); and
controlling the load wrapping apparatus when wrapping the load using the determined load stability parameter (See Fig 11. See further claim 12 of the current prior art).

Regarding claim 2, Lancaster further discloses determining a wrap force control parameter and a layer control parameter based upon the determined load stability parameter (See Fig 11, #736 for the above method steps. See further [0160] that describes the step in more detail), wherein controlling the load wrapping apparatus using the determined load stability parameter includes controlling the load wrapping apparatus using the determined wrap force and layer control parameters (See Claim 12 of the current prior art. See further Fig 11. See further at least paragraph [0032] that states, "...controlling a dispense rate of the packaging material dispenser during the relative rotation based at least in part on a wrap force parameter to apply a number of layers of packaging material during the relative rotation based at least in part on a layer parameter, where the wrap force parameter and the layer parameter are selected based at least in part upon the determined desired containment force, detecting a roll change...").

Regarding claim 4, Lancaster further discloses wherein subjecting the load to the disturbance is performed while the load is supported by the load support (See at least paragraphs [0081], [0081], [0091] that describe the sensing of a force or tension of the web of packaging material on a contained load based on the tension of the web while the load is on the load support).

Regarding claim 5, Lancaster further discloses wherein subjecting the load to the disturbance is performed prior to placement of the load on the load support (See at least paragraph [0192] that describes inducing the amount of tension in a web of packaging material between a dispenser and a load, performed prior to placement of the load on the load support).

Regarding claim 6, Lancaster further discloses wherein sensing the movement of the load over time in response to the disturbance includes sensing movement of the load over time using one or more image sensors (See at least paragraphs [0066] and [0068] that describes the use of image sensors to sense movement of the load).

Regarding claim 7, Lancaster further discloses wherein sensing the movement of the load over time in response to the disturbance includes sensing movement of the load over time using one or more distance sensors configured to sense a distance to a side of the load at one or more elevations (See at least paragraphs [0065] and [0066] that describes the use of an angle sensor that determines the angular relationship between the load and the dispenser, where the angle sensor is a motion sensor that senses movement, measured in units of time, and a load distance sensor measures distance along a radial direction from center of rotation).

Regarding claim 8, Lancaster further discloses wherein sensing the movement of the load over time in response to the disturbance includes sensing movement of the load over time using one or more force sensors (See at least paragraphs [0066] and [0068] that describes sensing force changes resulting from movement through a force sensor over time).

Regarding claim 10, Lancaster further discloses varying a magnitude of the disturbance based upon a characteristic of the load (See at least paragraph [0065] that describes inducing an amount of varying magnitude of tension based on a load characteristic).

Regarding claim 11, Lancaster further discloses wherein determining the load stability parameter based upon the sensed response includes determining the load stability parameter based upon a maximum value, a frequency value, a time-related value and/or a decay-related value from the sensed response (See at least paragraphs [0199] and [0224] that describes that the apparatus dynamically controls a wrap force parameter to balance {determine} containment force with the frequency of packaging material breaks {value}).

Regarding claim 12, Lancaster further discloses wherein controlling the load wrapping apparatus when wrapping the load using the determined load stability parameter includes determining a containment force requirement for the load based upon the determined load stability parameter (See at least Fig 11, paragraphs [0159] and [0160] that describe determining a containment force parameter {requirement} based on the input containment force requirement {parameter}).

Regarding claim 13, Lancaster further discloses wherein controlling the load wrapping apparatus when wrapping the load using the determined load stability parameter includes determining a wrap force or a number of layers of packaging material to be applied to the load based upon the determined load stability parameter (See paragraphs [0130], [0132], and [0133] that describes determining a number of layers of packaging material based on the container wrap parameter).

Regarding claim 14, Lancaster discloses an apparatus for wrapping a load with packaging material (See at least [0018] that describes the load wrapping apparatus to wrap a load with packaging material), the apparatus comprising:
a packaging material dispenser configured to dispense packaging material to the load (See at least [0018] that describes a packaging material dispenser to dispense packaging material to a load);
a drive mechanism configured to provide relative rotation between the packaging material dispenser and the load about an axis of rotation (See at least paragraphs [0062] and [0065] that describes a rotation drive system {mechanism} that provides rotation between the dispenser and the load through which projects an axis of rotation); and
a controller configured to determine a load stability parameter for the load based upon a response of the load to a disturbance to which the load is subjected and sensed by one or more sensors, and control the apparatus when wrapping the load using the determined load stability parameter (See at least paragraphs [0070] and [0074] that describes a controller to determine a load stability parameter based upon a response of the load to a disturbance {see at least [0091] & [0203]}, sensing the disturbance by at least one sensor {see at least [0091]}, and controlling the apparatus to wrap the load using the determined load stability parameter) wherein the response sensed by the one or more sensors includes movement of the load over time in response to the disturbance (See ¶ [0065], [0066], and [0068] describing the sensing of a disturbance to the load over a time using a sensor), and wherein the controller is (See ¶ [0065], [0066], and [0068] describing the sensing of a disturbance to the load over a time using a sensor. Therefore, the determination of the load stability parameter {described above} would utilize the sensed values over time, in response to the disturbance).

Regarding claim 15, Lancaster further discloses wherein the controller is further configured to determine a wrap force control parameter and a layer control parameter based upon the determined load stability parameter (See Fig 11, #736 for the above method steps. See further [0160] that describes the step in more detail), and wherein the controller is configured to control the load wrapping apparatus using the determined load stability parameter by controlling the load wrapping apparatus using the determined wrap force and layer control parameters (See Claim 12 of the current prior art. See further Fig 11. See further at least paragraph [0032] that states, "...controlling a dispense rate of the packaging material dispenser during the relative rotation based at least in part on a wrap force parameter to apply a number of layers of packaging material during the relative rotation based at least in part on a layer parameter, where the wrap force parameter and the layer parameter are selected based at least in part upon the determined desired containment force, detecting a roll change...").

Regarding claim 17, Lancaster further discloses wherein the load is subjected to the disturbance while the load is supported by the load support (See at least paragraphs [0081], [0081], [0091] that describe the sensing of a force or tension of the web of packaging material on a contained load based on the tension of the web while the load is on the load support).

Regarding claim 18, Lancaster further discloses wherein the load is subjected to the disturbance prior to placement of the load on the load support (See at least paragraph [0192] that describes inducing the amount of tension in a web of packaging material between a dispenser and a load, performed prior to placement of the load on the load support).

Regarding claim 19, Lancaster further discloses wherein the one or more sensors includes one or more image sensors configured to sense movement of the load over time in response to the disturbance (See at least paragraphs [0066] and [0068] that describes the use of image sensors to sense movement of the load).

Regarding claim 20, Lancaster further discloses wherein the one or more sensors includes one or more distance sensors configured to sense movement of the load over time in response to the disturbance by sensing a distance to a side of the load at one or more elevations (See at least paragraphs [0065] and [0066] that describes the use of an angle sensor that determines the angular relationship between the load and the dispenser, where the angle sensor is a motion sensor that senses movement, measured in units of time, and a load distance sensor measures distance along a radial direction from center of rotation).

Regarding claim 21, Lancaster further discloses wherein the one or more sensors includes one or more force sensors configured to sense movement of the load over time in (See at least paragraphs [0066] and [0068] that describes sensing force changes resulting from movement through a force sensor over time).

Regarding claim 23, Lancaster further discloses wherein the controller is configured to determine the load stability parameter based upon a maximum value, a frequency value, a time-related value and/or a decay-related value from the sensed response (See at least paragraphs [0199] and [0224] that describes that the apparatus dynamically controls a wrap force parameter to balance {determine} containment force with the frequency of packaging material breaks {value}).

Regarding claim 24, Lancaster further discloses wherein the controller is configured to control the load wrapping apparatus when wrapping the load using the determined load stability parameter by determining a containment force requirement for the load based upon the determined load stability parameter (See at least Fig 11, paragraphs [0159] and [0160] that describe determining a containment force parameter {requirement} based on the input containment force requirement {parameter}).

Regarding claim 25, Lancaster further discloses wherein the controller is configured to control the load wrapping apparatus when wrapping the load using the determined load stability parameter by determining a wrap force or a number of layers of packaging material to be applied to the load based upon the determined load stability parameter (See paragraphs [0130], [0132], and [0133] that describes determining a number of layers of packaging material based on the container wrap parameter).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster in view of Akuoka (EP 1650573 A2).

Regarding claim 3, Lancaster does not specifically teach wherein subjecting the load to the disturbance includes starting or stopping the load support to induce movement of the load over time, starting or stopping a conveyor upon which the load is supported to induce movement of the load over time, pushing or impacting a side of the load to induce movement of the load over time, vibrating the load to induce movement of the load over time, rocking the load to induce movement of the load over time, tilting the load to induce movement of the load overtime, shaking the load to induce movement of the load over time, or lifting the load to induce movement of the load over time.
	Akuoka teaches wherein subjecting the load to the disturbance includes starting or stopping the load support to induce movement of the load over time, starting or stopping a conveyor upon which the load is supported to induce movement of the load over time, pushing or impacting a side of the load to induce movement of the load over time, vibrating the load to induce movement of the load over time, rocking the load to induce movement of the load over (See at least [0085] that describes testing a load support by starting and stopping the motion of the load).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lancaster to incorporate the teachings of Akuoka to include inducing a load disturbance by starting or stopping the load support with the motivation that it would provide the benefit of determining the minimum amount of motion that must be tolerated, as described in paragraph [0085].

Regarding claim 16, Lancaster does not specifically teach wherein subjecting the load to the disturbance includes starting or stopping the load support to induce movement of the load over time, starting or stopping a conveyor upon which the load is supported to induce movement of the load over time, pushing or impacting a side of the load to induce movement of the load over time, vibrating the load to induce movement of the load over time, rocking the load to induce movement of the load over time, tilting the load to induce movement of the load overtime, shaking the load to induce movement of the load over time, or lifting the load to induce movement of the load over time.
	Akuoka teaches wherein subjecting the load to the disturbance includes starting or stopping the load support to induce movement of the load over time, starting or stopping a conveyor upon which the load is supported to induce movement of the load over time, pushing or impacting a side of the load to induce movement of the load over time, vibrating the load to induce movement of the load over time, rocking the load to induce movement of the load over (See at least [0085] that describes testing a load support by starting and stopping the motion of the load).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lancaster to incorporate the teachings of Akuoka to include inducing a load disturbance by starting or stopping the load support with the motivation that it would provide the benefit of determining the minimum amount of motion that must be tolerated, as described in paragraph [0085].

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster in view of Matsumoto (JP 2002362879 A).

Regarding claim 5, Lancaster further teaches wherein subjecting the load to the disturbance is performed on the load support (See at least paragraphs [0080], [0081], and [0091] that describe the sensing of a force or tension {response} of the load based on the tension induced {disturbance}).
	However, it may be argued that Lancaster does not specifically teach subjecting the load to the disturbance is performed on the load support prior to placement of the load on the load support.
	Matsumoto teaches subjecting the load to the disturbance is performed on the load support prior to placement of the load on the load support (See at least paragraph [0031] and Fig 6, that describe the sensor #62A is before and left of the load support device #30, interpreted as performing prior to placement of the load on the load support).
	It would have been obvious to one of ordinary skill in the art, at the time the invention
was made, to modify the method of Lancaster to include performing prior to placement of the load on the load support, as taught by TCM, for the benefit of performing an initial test to calculate initial parameters prior to the wrapping commencing when the load is on the load
support.

Regarding claim 18, Lancaster further teaches wherein the load is subjected to the disturbance (See at least paragraphs [0080], [0081], and [0091] that describe the sensing of a force or tension {response} of the load based on the tension induced {disturbance}).
	However, it may be argued that Lancaster does not specifically teach wherein the load is subjected to the disturbance prior to placement of the load on the load support.
	Matsumoto teaches wherein the load is subjected to the disturbance prior to placement of the load on the load support (See at least paragraph [0031] and Fig 6, that describe the sensor #62A is before and left of the load support device #30, interpreted as performing prior to placement of the load on the load support).
	It would have been obvious to one of ordinary skill in the art, at the time the invention
was made, to modify the method of Lancaster to include performing prior to placement of the load on the load support, as taught by TCM, for the benefit of performing an initial test to calculate initial parameters prior to the wrapping commencing when the load is on the load
support.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster in view of Livingston (US 2003/0158684 A1).

Regarding claim 9, Lancaster further teaches wherein the one or more force sensors includes a plurality of load cells coupled to a structure upon which the load is supported when the load is subjected to the disturbance (See at least paragraphs [0083], [0084], [0091], and [0238] that describe sensors comprising wrap force sensors such as load cells positioned at locations proximate to the edge of the turntable {coupled to a structure} supporting the load when the load is subjected to tension), the plurality of load cells positioned to sense forces at a plurality of locations within or proximate a footprint of the load when the load is subjected to the disturbance (See paragraphs [0084] and [0238] that describes a load cells that detects tension {senses force disturbances} positioned at a location proximate to the load and packaging material), wherein sensing the movement of the load over time in response to the disturbance includes sensing forces at the plurality of locations with the plurality of load cells (See at least paragraphs [0084] and [0024] that describes measuring tension {sensing forces} in a web of packaging material monitored by a load cell positioned at locations proximate to the load).
	Lancaster does not specifically teach a plurality of load cells at a plurality of locations.
	Livingston teaches a plurality of load cells at a plurality of locations (See Fig 1 and at least [0026], that describes four load cells comprising a load cell placed under each of the four legs {plurality of locations}).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Lancaster to include a plurality of load cells at a plurality of 

Regarding claim 22, Lancaster further teaches wherein the one or more force sensors includes a plurality of load cells coupled to a structure upon which the load is supported when the load is subjected to the disturbance (See at least paragraphs [0083], [0084], [0091], and [0238] that describe sensors comprising wrap force sensors such as load cells positioned at locations proximate to the edge of the turntable {coupled to a structure} supporting the load when the load is subjected to tension), the plurality of load cells positioned to sense forces at a plurality of locations within or proximate a footprint of the load when the load is subjected to the disturbance (See paragraphs [0084] and [0238] that describes a load cells that detects tension {senses force disturbances} positioned at a location proximate to the load and packaging material. See at least paragraphs [0084] and [0024] that describes measuring tension {sensing forces} in a web of packaging material monitored by a load cell positioned at locations proximate to the load).
	Lancaster does not specifically teach a plurality of load cells at a plurality of locations.
	Livingston teaches a plurality of load cells at a plurality of locations (See Fig 1 and at least [0026], that describes four load cells comprising a load cell placed under each of the four legs {plurality of locations}).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Lancaster to include a plurality of load cells at a plurality of locations, as taught by Livingston, for the benefit of using the measurements from each of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731